FILED
                             NOT FOR PUBLICATION                            JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BHUMI DOGRA SINGH,                               No. 08-72391

               Petitioner,                       Agency No. A075-625-977

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Bhumi Dogra Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because it was implausible that Singh attended several political party meetings a

week but demonstrated no knowledge of the party leader’s arrest and significant

election results during the same period. See id. In the absence of credible

testimony, Singh’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-72391